United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2408
                                  ___________

Larry Coffman,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Jay Nixon; Unknown Persons; Dorn      *
Schoffman; Alan Blake; Jay Englehart; *
Dian Flinly; Sheila Light; Marty      *       [UNPUBLISHED]
Bellew Smith; Nancy Crump; Linda      *
Mead; Margert Shelton; Diane          *
McFarland; Mary Weiler; Gerald        *
Hoefline; Dawn Philips,               *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: April 7, 2005
                               Filed: April 21, 2005
                                ___________

Before MELLOY, McMILLIAN and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

     Larry Coffman appeals the district court’s1 preservice dismissal under 28
U.S.C. § 1915(e)(2)(B) of his complaint. Following de novo review, see Moore v.

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude the district
court was correct that many of the conditions and actions of which Coffman
complained did not implicate his federal rights, and his other allegations were
insufficient to state a claim under 42 U.S.C. § 1983. See Maine v. Thiboutot, 448
U.S. 1, 4 (1980) (§ 1983 encompasses violations of federal statutory as well as
constitutional law); Cooper v. Schriro, 189 F.3d 781, 785 (8th Cir. 1999) (per curiam)
(pro se pleading must allege specific facts supporting its conclusions). Among its
infirmities, Coffman’s complaint did not specify which of the many named defendants
was responsible for each of the alleged harms. See Martin v. Sargent, 780 F.2d 1334,
1338 (8th Cir. 1985) (to state § 1983 claim, plaintiff must allege defendant was
personally involved in or had direct responsibility for incidents that resulted in
injury).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                           ______________________________




                                         -2-